Case 17-11122        Doc 39     Filed 04/04/19     Entered 04/04/19 12:13:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-11122
         Daniel R Carmody

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/07/2017.

         2) The plan was confirmed on 08/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/06/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11122       Doc 39     Filed 04/04/19    Entered 04/04/19 12:13:01                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $15,383.32
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $15,383.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $858.89
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,858.89

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 DIRECTV                       Unsecured         610.00        609.15           609.15           0.00       0.00
 DISCOVER BANK                 Unsecured      8,210.47       8,210.47         8,210.47           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority          999.00    10,616.68        10,616.68         575.18        0.00
 ILLINOIS DEPT OF REVENUE      Secured        1,273.00       1,272.59         1,272.59      1,272.59      55.50
 ILLINOIS DEPT OF REVENUE      Unsecured           0.00      1,713.94         1,713.94           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured      1,650.00       2,283.70         2,283.70           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority      21,478.53     21,478.53        21,478.53       1,163.62        0.00
 INTERNAL REVENUE SERVICE      Unsecured      9,804.84       9,804.84         9,804.84           0.00       0.00
 JP MORGAN CHASE BANK NA AUTO Unsecured       8,081.00       7,647.60         7,647.60           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         917.00        916.51           916.51           0.00       0.00
 NORTHSHORE UNIVERSITY HEALTH Unsecured           30.00           NA               NA            0.00       0.00
 NORTHWEST COMMUNITY HOSPITA Unsecured            75.00           NA               NA            0.00       0.00
 PEDIATRUST LLC                Unsecured          30.00           NA               NA            0.00       0.00
 RADIOLOGICAL CONSULTANTS OF W Unsecured          74.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVICE      Unsecured      3,306.00            NA               NA            0.00       0.00
 TARGET CASH NOW               Unsecured      1,000.00            NA               NA            0.00       0.00
 TRI COUNTY EMERGENCY PHYS LTD Unsecured         217.00           NA               NA            0.00       0.00
 US BANK NATIONAL ASSOC        Unsecured    177,044.82            NA               NA            0.00       0.00
 VILLAGE OF ISLAND LAKE        Unsecured          75.00           NA               NA            0.00       0.00
 VILLAGE OF VOLO               Unsecured         500.00           NA               NA            0.00       0.00
 EG NORTHWEST SUBURBANK UROL Unsecured            50.00           NA               NA            0.00       0.00
 INVERNESS HEALTHCARE ASSOC    Unsecured          60.00           NA               NA            0.00       0.00
 LION LOANS                    Unsecured         586.00           NA               NA            0.00       0.00
 MBB                           Unsecured         217.00           NA               NA            0.00       0.00
 MEDICAL COLLEGE OF WISCONSIN Unsecured           45.00           NA               NA            0.00       0.00
 MEDICAL RECOVERY SPECIALISTS Unsecured          267.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-11122      Doc 39    Filed 04/04/19        Entered 04/04/19 12:13:01                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
 MERCHANTS CREDIT GUIDE          Unsecured         430.00             NA           NA             0.00         0.00
 CHILDRENS HOSPITAL OF WISCONS   Unsecured      2,006.00              NA           NA             0.00         0.00
 CHILDRENS SURGICAL FOUNDATION   Unsecured          15.00             NA           NA             0.00         0.00
 CHOICE RECOVERY                 Unsecured          69.00             NA           NA             0.00         0.00
 CITY OF WAUKEGAN PARKING        Unsecured         500.00             NA           NA             0.00         0.00
 COMPASS HEALTHCARE CONS LLC     Unsecured         615.00             NA           NA             0.00         0.00
 ADVOCATE HEALTH CARE            Unsecured         250.00             NA           NA             0.00         0.00
 ADVOCATE HEALTH CARE            Unsecured         200.00             NA           NA             0.00         0.00
 ADVOCATE MEDICAL GROUP          Unsecured          50.00             NA           NA             0.00         0.00
 ALEXIAN BROTHERS MED CTR        Unsecured         184.00             NA           NA             0.00         0.00
 AMERICOLLECT INC                Unsecured         100.00             NA           NA             0.00         0.00
 CASH STORE LTD                  Unsecured         500.00             NA           NA             0.00         0.00
 CHASE BANK                      Unsecured      1,200.00              NA           NA             0.00         0.00
 AMERICAN WEB LOAN               Unsecured      2,294.00              NA           NA             0.00         0.00
 ROZOVICS GROUP                  Unsecured      2,044.00              NA           NA             0.00         0.00
 US BANK                         Secured        8,410.00         5,843.37     5,843.37       5,843.37          0.00
 US BANK                         Secured             0.00            0.00         0.00            0.00         0.00
 VILLAGE OF ISLAND LAKE          Secured        1,469.00         1,468.14     1,468.14       1,468.14       146.03
 VILLAGE OF ISLAND LAKE          Unsecured      6,392.00         4,888.15     4,888.15            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                   $5,843.37          $5,843.37                   $0.00
       Debt Secured by Vehicle                                  $0.00              $0.00                   $0.00
       All Other Secured                                    $2,740.73          $2,740.73                 $201.53
 TOTAL SECURED:                                             $8,584.10          $8,584.10                 $201.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                             $0.00                 $0.00                   $0.00
        All Other Priority                              $32,095.21             $1,738.80                   $0.00
 TOTAL PRIORITY:                                        $32,095.21             $1,738.80                   $0.00

 GENERAL UNSECURED PAYMENTS:                            $36,074.36                    $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-11122        Doc 39      Filed 04/04/19     Entered 04/04/19 12:13:01            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,858.89
         Disbursements to Creditors                            $10,524.43

 TOTAL DISBURSEMENTS :                                                                     $15,383.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
